Citation Nr: 0629631	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-22 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to January 11, 
2001, for the grant of a 70 percent rating for PTSD.

3.  Entitlement to an effective date prior to January 11, 
2001, for an award of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active service from June 1969 to August 1972.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In a February 2004 statement, the veteran submitted a notice 
of disagreement (NOD) with the November 2003 rating decision, 
asserting, in pertinent part, that he should be awarded an 
increased (100 percent schedular) rating for PTSD.  In April 
2004, the RO provided a supplemental statement case (SSOC) 
but failed to provide a separate statement of the case (SOC) 
on the issue of entitlement to a higher rating as required by 
the regulations.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(amending 38 C.F.R. § 19.31 in January 2002 to provide that 
an SSOC will not be used to announce an agency of original 
jurisdiction (AOJ's) decision on an issue not previously 
addressed in an SOC).  The Board construes this statement as 
a timely NOD to the May 2003 rating decision, which assigned 
the 70 percent rating for PTSD, and as such requires the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

In February 2004, the RO informed the veteran that VA has 
revoked the authority of Mr. R. Edward Bates to represent VA 
claimants effective July 28, 2003.  The veteran was informed 
that therefore Mr. Bates, who had represented the veteran, 
could no longer represent him.  The veteran was also informed 
of what choices he had, as well as what he needed to do.  No 
response was received from the veteran, thus, in a February 
2005 remand, the Board assumed that the veteran wanted to 
represent himself and continue with appellate review.  The 
case was remanded for further development.  The case now is 
before the Board for additional appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  In 
the February 2005 remand, the Board found that the VA's  duty 
to notify and assist a claimant had not been fulfilled 
regarding the issues on appeal.  In compliance with the 
remand, in March 2005, VA sent a notice letter to the 
veteran, which informed him of what evidence he needs to 
establish entitlement to a higher rating and a TDIU, 
indicated what evidence VA has obtained and/or plans to 
obtain, and what he needed to provide; but VA failed to 
notify the veteran of what evidence is needed to establish an 
earlier effective date for either a 70 percent rating or for 
a TDIU.  This must be done on remand.  The Board acknowledges 
that the June 2006 SSOC did address the requirements for an 
earlier effective date, but the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
stated that notice given in post-decisional communications, 
such as SOCs and SSOCs, does not satisfy VA's duty to notify 
an appellant.  Mayfield v. Nicholson, 444 F.3d 1328, 1335 
(Fed. Cir. 2006).    

In the February 2005 remand, the Board noted that the record 
shows that, following service discharge, the veteran was 
hospitalized for PTSD and alcohol and substance abuse.  The 
Board observed that, in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 1340 (2001), 
the Federal Circuit Court held that 38 U.S.C.A. § 1110 (West 
2002) does not preclude compensation for an alcohol or drug 
abuse disability secondary to a service-connected disability 
(for example, PTSD), or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Moreover, when it is not 
possible to separate the effects of a service-connected 
psychiatric disorder from a nonservice-connected psychiatric 
disorder, 38 C.F.R. § 3.102 (requiring favorable resolution 
of reasonable doubt), dictates that all signs and symptoms be 
attributed to the service-connected psychiatric disorder.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam).  

In compliance with the remand, VA obtained the veteran's 
vocational rehabilitation folder and VA treatment records 
from November 2004 to June 2005, but VA failed to ask the 
veteran to specifically identify all non-VA and VA health 
care providers, that treated him for any psychiatric disorder 
between August 27, 1996 and January 11, 2001, and to furnish 
signed authorizations for release to the VA of private 
medical records in connection with each non-VA source 
identified and to obtain missing private and VA treatment 
records during that period of time.  Earlier, the RO had 
obtained records from the Carilion St. Albans Hospital in 
Radford, Virginia, for treatment from December 19, 2001 
through December 23, 2001 and from January 23, 2002 through 
December 2, 2002.  But it is missing treatment records 
between August 27, 1996 and January 11, 2001, that would 
permit VA to review the record to ascertain whether, prior to 
January 11, 2001, there was an earlier informal claim of 
record for an increased rating or a TDIU, and to consider the 
provisions of 38 C.F.R. §§ 3.157, 3.400(o)(2), and 4.16(b) 
and the holdings in Allen and Mittleider, which was not done 
in the June 2006 SSOC.  This must be done on remand.  The 
Board reminds the claimant that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
  
As noted above, the Board construed a February 2004 statement 
from the veteran as an NOD with regard to the 70 percent 
rating assigned for PTSD in the May 2003 rating decision.  
The RO has yet to discuss this issue in a separate SOC, as 
directed in instruction paragraph 3.  Where the Board finds 
an NOD has been submitted to a matter that has not been 
addressed in an SOC, the issue should be remanded to the RO 
for appropriate action.  Manlincon, 12 Vet. App. at 240-41; 
see also 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  This must 
be done on remand.

Therefore, under the holding in Stegall, this case must be 
remanded again to ensure full compliance with the Board's 
February 2005 remand.  Accordingly, further appellate 
consideration will be deferred and the case is REMANDED for 
the following actions:

1.  The VA should ask the veteran to 
identify all non-VA and VA health care 
providers, that treated him for any 
psychiatric disorder between August 27, 
1996 and January 11, 2001, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  The VA should attempt to 
obtain records from each health care 
provider he identifies, in particular any 
missing treatment records from the Salem, 
Virginia VA Medical Center and Carilion 
St. Albans Hospital in Radford, Virginia, 
for the period between August 27, 1996 
and January 11, 2001.  If records are 
unavailable, please have the provider so 
indicate.

2.  The VA must review the claims file 
and ensure that all VA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004.  
In particular, the RO must inform the 
claimant: (1) of any information and 
evidence not of record that is necessary 
to substantiate an earlier effective date 
for a higher rating for PTSD and for a 
TDIU; (2) about the information and 
evidence that VA has and/or will seek to 
provide; (3) about the information and 
evidence the claimant is expected to 
provide; and (4) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
redefined duties to notify and assist a 
claimant as specifically affecting the 
issues remaining on appeal.

3.  After completion of 1 and 2 above, 
the VA should issue the veteran a 
statement of the case as to the issue of 
entitlement to an increased rating in 
excess of 70 percent for PTSD.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The VA should allow the veteran and his 
representative, if any, the requisite 
period of time for a response.

4.  After completion of the above, the VA 
should readjudicate the veteran's 
effective date claims.  In so doing the 
RO must review the record to ascertain 
whether, prior to January 11, 2001, there 
was an earlier informal claim of record 
for an increased rating or a TDIU and 
consider the provisions of 38 C.F.R. 
§§ 3.157, 3.400(o)(2), and 4.16(b) and 
the holdings in Allen, supra and 
Mittleider, supra.  If any determination 
remains unfavorable to the veteran, he 
and his representative, if any, should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



